Case 1:15-cv-08725-GBD-RWL Document 255 Filed 09/13/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UMB BANK, N.A., as Trustee,

Plaintiff,
Case No. 15 Civ. 8725 (GBD) (RWL)

ECF CASE
SANOFI,

Defendant.

 

DECLARATION OF JOSHUA S. AMSEL
IN SUPPORT OF SANOFI’S MOTION TO FILE UNDER SEAL

I, Joshua S. Amsel, hereby declare, under penalty of perjury, as follows:
1. I am a partner with the law firm of Weil, Gotshal & Manges LLP, counsel to
Sanofi. I submit this Declaration in support of Sanofi’s Motion to File Under Seal.
2: Attached hereto as Exhibit A is a list of the documents Sanofi seeks to file under
seal or with redactions.
I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 13, 2019

 

Joshua S. Amsel \

WEIL:\97182978\1\71937.0101
